Title: From George Washington to Béhague, 3 June 1792
From: Washington, George
To: Béhague, Jean-Pierre-Antoine, comte de



Sir,
[Philadelphia, 3 June 1792]

I have received the duplicate of the polite letter which you did me the honor of writing to me on the 28th of may 1791. The first has not reached my hands.
The obliging manner in which you express your wishes to prove the sincerity of your attachment to the United States by keeping up and encouraging the treaty of amity which unites France and America, merits the acknowledgements of the good citizens of this Country, as well as the protection which you mention to have given to the American Vessels on the coast of the Isle of Belle Isle, where you commanded in the late war.
The Constitution of the Society of the Cincinnati does not permit the President to decide on the qualifications for admission into that Society. He can only grant diplomas to such as may have been admitted in confo[r]mity to the general Institution. And in order to be better informed of the pretensions of foreign Officers for admission, power was given to the Count de Rochambeau, the Marquis de la Fayette and the Count d’Estaing to admit such as should appear to have well-grounded pretensions, to wear the Insignia of the Order; and the Certificate of those gentlemen being transmitted to the Secretary of the Society (which office is now filled by General Knox) will entitle the person to whom it is granted to a Diploma. With sentiments of due consideration I have the honor to be, Sir, Your most Obedt Servt

Go: Washington

